DETAILED ACTION
Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 5-7, 9, 11-13, 15, 17, 18, 21, 22, 25, 26, 28, 50 and 51) in the reply filed on 12/8/20 is acknowledged.  This restriction requirement is deemed final.

Priority
This application repeats a substantial portion of prior Application No. PCT/US2017/060070, filed 11/4/17, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

    PNG
    media_image1.png
    128
    380
    media_image1.png
    Greyscale


Inventorship
Throughout the search of the instant application, Examiner has noticed inconsistencies in the name variations of one of the inventors.  Examiner has noticed that the inventor named to this application, Ivan Abrahamian, is listed as Ivan “Aprahamian” on non-patent literature found and used in my searches.  Additionally, Examiner has found said last name variation in patent applications as well.  This issue could potentially lead to ownership, claim and double patenting issues.

Status of the Claims
Claims 1, 6, 7, 9, 11, 12, 13, 15, 18, 26, 28 and 51 are rejected.
Claims 5, 17, 21, 22, 25 and 50 are objected.
Claims 34, 36, 38 and 44 are drawn to non-elected subject matter.
Claims 2-4, 8, 10, 14, 16, 19, 20, 23, 24, 27, 29-33, 35, 37, 39-43 and 45-49 are cancelled.

Drawings
The drawings are objected to because a portion of compound 3-E in Fig. 1A is missing – see illustration below:  

    PNG
    media_image2.png
    249
    587
    media_image2.png
    Greyscale



Claim Objections
Claims 5, 21, 22 are 25 are objected to as being dependent upon rejected base claim 1.
Claims 17 and 50 are objected to as being dependent upon rejected claim 13 which is dependent upon base claim 1.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(1)  Claims 1, 7, 9, 11, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray et al (Nature Chemistry, 2012, vol. 4, 757-762).(PTO-1449)
Ray et al discloses compounds of Formula I where: 
A=imidazolyl; n=1; R1=alkyl; R=O-R’ where R’=ethyl; B=quinolin-2-yl and m=0 (see QIH-Me(E) on the top of page 4).

    PNG
    media_image3.png
    202
    160
    media_image3.png
    Greyscale







A=pyridine-2-yl; n=0; R=O-R’ where R’=ethyl; B=phenyl; and m=0 (see PPH(E) on top of page 4).

    PNG
    media_image4.png
    214
    144
    media_image4.png
    Greyscale


(2)  Claims 1, 6, 7, 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al (ChemComm, 2015, 51, 11158-11161 – published July 18, 2015).(PTO-1449)
Qian et al discloses compounds of Formula I where A=phenyl, pyridine-2-yl; n=0; R=OH; B=phenyl; and m=0 (see compounds 1 and 3 in Scheme 1 on page 11158).

    PNG
    media_image5.png
    214
    455
    media_image5.png
    Greyscale




(3)  Claims 1, 6, 7, 9, 11, 12, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al (Organic Letters, 2010, 13, 30-33).(PTO-1449)
Su et al discloses compounds of Formula I where A=pyridine-2-yl; n=0; R=O-R’ wherein R’=ethyl; B=quinolin-2-yl; and m=0 (see QPH-E and QPH-Z in Scheme 1 on page 31).


    PNG
    media_image6.png
    405
    436
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    456
    446
    media_image7.png
    Greyscale


(4)  Claims 1, 6, 7, 11, 15, 18 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fusco et al (Journal of Organic Chemistry, 1982, 47, 1691-1696).(PTO-1449)
Fusco et al discloses compounds of Formula I where A=thien-2-yl; n=0; R=O-R’ wherein R’-ethyl; B=phenyl; where m=0 and B=phenyl wherein m=2 and R2=methyl.
Regarding claim 28, the compounds as disclosed where R11=H; R=O-R’ wherein R’-ethyl; B=phenyl; where m=0 and B=phenyl wherein m=2 and R2=methyl (see compound 1 on left column of page 1691 and compound 2 on left column of page 1692)(PTO-1449).

    PNG
    media_image8.png
    237
    443
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    246
    447
    media_image9.png
    Greyscale


(5)  Claims 1, 6, 7, 9, 11, 12, 15, 18 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benincori et al (Journal of the Chemical Society, Perkins Transactions I, 1988, 2721-2728).(PTO-1449)


    PNG
    media_image10.png
    198
    442
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    211
    437
    media_image11.png
    Greyscale

(see compds 14&17, p 2723)


    PNG
    media_image12.png
    317
    458
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    285
    423
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    242
    449
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    215
    438
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    322
    453
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    212
    441
    media_image17.png
    Greyscale


See scheme and table on top left column of page 2722:

    PNG
    media_image18.png
    375
    296
    media_image18.png
    Greyscale


(6)  Claims 1, 6, 7, 11, 15, 18 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 62103055.(PTO-1449)
JP ‘055 discloses compounds of Formula I where A=thien-2-yl, phenyl; n=0; R=O-R’ wherein R’=methyl; B=phenyl; where m=0 and B=phenyl (see compounds 4 and 5 in table on page 4).

    PNG
    media_image19.png
    238
    445
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    247
    442
    media_image20.png
    Greyscale



	PubChem 9604659 discloses a compound of Formula I where A=phenyl; n=0; R=OH; m,p=0 and B=quinolin-8-yl (see only compound in reference).

    PNG
    media_image21.png
    283
    273
    media_image21.png
    Greyscale


(8)  Claims 1, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,341,782.
US ‘782 discloses compounds of Formula I where A=phenyl; n=1,2 where R1=chloro; R=O-R’ wherein R’=ethyl; B=pyrimidinyl; m=2 and R2=methyl/methyl (see compound no. 112-114 in table in columns 17/18).

    PNG
    media_image22.png
    531
    296
    media_image22.png
    Greyscale


(9)  Claims 1, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2007386.
FR ‘386 discloses compounds of Formula I where A=phenyl; n=2 where R1= methyl, methoxy; R=OH; B=phenyl; m=1 and R2=OH (see compound on page 8, lines 23-24).

    PNG
    media_image23.png
    219
    226
    media_image23.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571) 270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN MABRY/
Primary Examiner
Art Unit 1625